The opinion of the court was delivered by
Gibson, C. J.
The object of the legislature was to enable the mechanic or materialman, to follow his labour or materials into the building, which is pledged for the price without regard to the estate of the owner. Did the lien proceed from a contract with the owner, the argument drawn from the apparent injustice of permitting a tenant for life to affect the estate of the remainderman, who was not a party, would not be destitute of plausibility. But there is no real injustice in the matter, the owners of the several parts of the fee, being proportionately benefitted; and it is consequently just, that the whole should bear the burden. But there are many cases in the law, in which an estate in remainder, is subject to the acts of the particular tenant. The lien, however, arises from the *351credit having been given, not to the owner, but the building; and in a decisive majority of cases, the labour or material, is furnished to master builders, who have no interest in the ground: so that the construction contended for, would frustrate the object of the legislature nearly altogether. The remaining point is attended with still less difficulty. A lien is given in general and comprehensive terms, to every one without distinction, “ employed in furnishing materials for, or in the erecting, or constructing,” of any house or other building; and I cannot imagine why none but regular dealers in the article, or workmen bred to the particular craft should have the benefit of it. We have mechanics who can turn their hand to any thing; and there is the same reason for hypothecating the product of a bricklayer’s labour, for wages earned as a carpenter, as there would be for wages earned in his proper vocation; and a dealer pro hoc vice, would seem to be as much within the reason of the law, as if he had no other business. The law may not, on the whole, be a beneficial one, even to the peculiar objects of its protection; still, it is entitled to a reasonable construction, and we cannot doubt, that the plaintiff is entitled to the benefit of it.
Judgment affirmed.